McFARLAND, J., concurring.
I concur in the judgment denying the writ and dismissing the proceeding, and in the opinion of the chief justice. Furthermore, I think that the petitioner is not in a position to invoke the writ of certiorari. He was not a party to the proceeding in the court below, and did not attempt to make himself a party thereto hy intervention or otherwise; and he is not in the exceptional position where, although he was not a party to the record, he might resort to certiorari for the reason that he has substantial interests involved. The only interest which he shows is an asserted claim to an office, and certiorari is not the proper remedy for trying title to an office. Moreover, although this case is before us upon notice to show cause why a writ of certiorari should not issue, yet at the hearing the record was produced and it was agreed by the *127parties that the matter should be determined as though a writ had been issued and the record of the lower court was here; and, therefore, even if the petitioner had the right to invoke the writ, the record shows no want of jurisdiction whatever.
Moreover, as at present advised, my opinion is that from the time the board of bank commissioners take possession and control of a bank and its assets under the statute, until the adjudication of the court as to whether it shall be put into liquidation or not, the directors have no power to perform the corporate act of electing a new director.